IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED

BAYVIEW LOAN SERVICING, LLC,

              Appellant,

v.                                                       Case No. 5D17-2340

ANDREW JOSEPH GREENWELL A/K/A
ANDREW J. GREENWELL,

              Appellee.
                                         /

Opinion filed August 31, 2018

Appeal from the Circuit Court for
Brevard County,
Lisa Davidson, Judge.

Melisa Manganelli, of the Law Offices of
Mandel, Manganelli & Leider, P.A., Boca
Raton, for Appellant.

Richard J. Mockler, of Stay In My Home,
P.A., St. Petersburg, and Latasha C.
Scott, of Lord Scott, PLLC, Tampa, for
Appellee.


                             ON CONCESSION OF ERROR

PER CURIAM.

       Pursuant to Appellee’s Concession of Error, we reverse the Summary Final

Judgment and remand this matter to the trial court for further proceedings.


       REVERSED and REMANDED.


PALMER, ORFINGER, and WALLIS, JJ., concur.